 KENTBROTHERSTRANSPORTATION CO.Kent Brothers Transportation Co. and Richard B.Green.Case 19-CA-4622January 25, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWN ANDJENKINSOn August 14, 1970, Trial Examiner Stanley Gil-bert issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engagingin certain unfair labor practices andrecommending that it cease and desist therefrom andtakecertainaffirmative action, as set forth in the at-tached TrialExaminer'sDecision. Thereafter, Re-spondent filed exceptions to the Trial Examiner's De-cision and a supporting brief and the General Counselfiled a brief in support of the Trial Examiner's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, Kent Brothers Transportation Co.,American Falls, Idaho, its officers,agents,successors,and assigns, shall take the action set forth in the TrialExaminer's Recommended Order.'1 In footnote15 of theTrial Examiner'sDecision,substitute"20" for "10"days.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Trial Examiner:Based on acharge filedJanuary 30, 1970,' as amended March 23, 1970, by Richard1The date of January 30 is alleged in the complaint,which allegation isadmitted in Respondent's answer. Although it is indicated in the originalcharge,an exhibit herein,that it was filed on January 13,1970, it is immateri-al in the disposition of this case which of the dates is correct.53B.Green, an individual, the complaint herein was issuedMarch 26, 1970. The complaint, as amended,2 alleges thatKent Brothers Transportation Co., hereinafter referred to asthe Company or the Respondent, engaged in conduct viola-tive of Section 8(a)(1) and (3) of the Act. Respondent, byits answer, denies that it committed the unfair labor prac-tices allegedin the complaint.Pursuant to notice, a hearing was held in Pocatello, Ida-ho, on April 21 and 22, 1970, before the dulydesignatedTrial Examiner. Appearances were entered on behalf ofGeneral Counsel and Respondent, but no appearance wasentered on behalf of the Charging Party.Briefs were re-ceived from General Counsel and Respondent within thetime designated therefor.Upon the entire record in this proceeding and my obser-vation of the witnesses as they testified, I make the follow-ing:FINDINGS OF FACT1.BUSINESS OFRESPONDENTRespondent is a proprietorship solely ownedby GilbertKent which maintains its principal office and place of bus-iness atAmericanFalls,Idaho,where it is engaged in theintrastate and interstate transportation of farm products bytrucks.In the course of its business operations,Respondentannually realizes gross revenues in excess of $500,000 ofwhich more than $50,000 is derived from sales or servicesdirectly tocustomers located outside the State of Idaho.As is admitted by the Respondent, it is,and at all timesmaterial herein has been,an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of theAct.fITHE LABOR ORGANIZATION INVOLVEDAs is admitted by Respondent, Local Union No. 983,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Independent, hereinaf-ter referred to as the Union, is, and at all times materialherein has been,a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESBackground and Summary of EventsRespondent owns about 30 trucks and maintains a staffof from 12 to 15 regular employees of whom several are ona part-time basis. Respondent entered into a contract dur-ing the 1969-70 beet-Hauling season to load and deliverbeets to a U & I Sugar Company plant in Idaho Falls,Idaho, from dumps located at West River, Pleasant Valley,and Schiller. The beet-hauling season commenced aboutNovember 6, 1969. Respondent finished hauling beets fromWest River on November 28, and moved to hauling beetsfrom Pleasant Valley which task was finished about 11 a.m.on the morning of January 7. Respondent then turned tohauling beets from the third location in the afternoon ofJanuary 7 and on January 24 its beet-hauling operationswere concluded.Respondent hired about 20 temporary employees duringthe beet-hauling season. Among them were Richard B.2The complaintwas amendedduringthe courseof the hearing, principallyto recitethatRespondent is a proprietorshipowned by GilbertKent ratherthan a partnership (as originallyalleged)188 NLRB No. 6 54DECISIONSOF NATIONALLABOR RELATIONS BOARDGreen and Edward L. Robinson, as well as five others, whowere employees of Garrett Freight Lines on layoff statustherefrom. It was common knowledge that Garrett dnversare membersof the Union. In December 1969 and earlyJanuary 1970, a number of Respondent's employees ques-tioned Green and Robinson about union representation.Both Green ..d Robinson contacted union representatives,Dewey Doss and Alvin Hill, and discussed with them thematter of organizing Respondent's employees. Green ob-tained authorization cards which he passed out among thedrivers and solicited them to sign the cards. Robinson dis-cussed with a number of the employees the desirability ofhaving union representation. Both of them signed cards asdid a number of the other employees during the first weekof January.In the afternoon of January 6, Hill and Doss met withKent and, claiming majority representation, demanded thatthe Respondent recognize the Union as the bargaining rep-resentative of Respondent's employees. It is inferred thatthe demand was refused. On the previous day, January 5,both Green and Robinson were discharged by Kent.' Dossand Hill also discussed with Kent the matter of the dis-charge of Robinson and Green and urged their reinstate-ment, to which Kent agreed. In the course of theconversation Kent stated that he had had no trouble withhis employees wanting a union until the Garrett driverscame to work for him. It is noted that besides Green andRobinson the five other Garrett drivers who were tempo-rarily employed by Respondent were discharged or laid offby Respondent. There is nothing in the record to indicatethat Respondent had in its employ any other laid-o'f Gar-rett drivers. Altogether there were 10 temporary employeeswho were discharged or laid off on January 5 and on orabout January 8. According to the uncontradicted testimo-ny of Kent said 10 employees had the lowest seniorityamong Respondent's employees. Although it appears thatone of them, K. C. Henry, was hired at the very beginningof the beet-hauling season, since Kent's testimony is uncon-tradicted, it is credited.In the period extending from the night of January 7 to theevening of January 8, Respondent "laid off" nine temporaryemployees, six of whom had been hired while on layoff fromGarrett and three whom were known by Respondent to beunion members. (Green, who had been recalled by Respon-dent and had been returned to work on January 7, wasamong those who were laid off.) The seventh Garrett driver,Robinson, who had been informed by the union representa-tives on January 6 that he would be recalled to work, hadmade previous arrangements for time off to take a trip toOklahoma. He apparently proceeded to carry out hisplanned trip and was never notified directly by Respondentof the decision to reinstate him. Thus, Robinson was notworking at the time the other nine above-named driverswere laid off. None of the 10 above-named employees ex-cept 1, K. C. Henry,4 was notified by Respondent to returnto work after January 8.The above findings of fact are based on credited testimo-ny which is uncontradicted, except as indicated.3Although Kent's testimony is somewhat confused as to whether he diddischarge them,and Respondent's counsel,in his opening statement,took theposition that Green had not been discharged on January 5 but had voluntar-ily quit on the morning of January 8, it appears from Respondent's brief thatit concedes that both were discharged on that date Kent's testimony and thatof Green and Robinson are discussed herembelow wherein it is concludedthat the testimony of Green and Robinson should be credited that they weredischarged on said date4 Respondent's attempt to recall Henry is set forth hereinbelow in thesection entitled "The Remedy "The IssuesThere is testimony with respect to the questioning of em-ployees by management and to statements made to themcommencing during the first week of January 1970. Amongthe issues in this proceeding are whether or not thistestimo-ny sustains the allegations that Respondent engaged in con-duct constituting unlawful interrogation, threats of reprisalsfor union activity, and unlawfulassistancein the circulationof an antiunion petition, in violation of Section 8(a) (1) ofthe act.Another issue is whether or not Green and Robinsonwere unlawfully discharged on January 5 in violation ofSection 8(a) (3) and (1) of the Act.A further issue is whether or not the layoff of nine em-ployees on or about January 8 was discriminatorily motivat-ed in violation of Section 8(a) (3) and (1) of the Act.Resolution of the Issues of FactGreen testified that in the afternoon of January 5, 1970,Kent climbed into his truck and told him that he had heardsome rumors that he (Green) "had been instigating someunion activity." Green further testified that he told Kentthat some of Respondent's older drivers had asked himabout the Union; that Kent explained to him that "in histype of business, in agricultural-hauling agricultural prod-ucts, that he couldn't afford a union"; and that Kent saidthat he would "close his doors" before he would have aunion in his shop, that "in five hours" he could have leasedtrucks (independently operated) to haul beets, and that hewas not making any money from the operation. Also, Greentestified that Kent asked him if he "was the one that washaving this petition passed around" (ap arently alluding toauthorization cards), and that he deniedpit. Green's testimo-ny as to the closing portion of their conversationis as fol-lows:.And then at the end of our conversation-towardsthe end of our conversation he said that he'd have theback of a man's head tore off; he wouldn't do it himselfbut he would have it done, and when it was done itwould be when whoever was the instigator of this unionactivity least expected it.All of the above testimony of Green as to his conversationwith Kent in the afternoon of January 5 is uncontradictedand is credited. (Kent was not questioned with respect to thesubject matter thereof.)Robinson testified that Kent called him about 5:30 p.m.,on January 5, and said to him that he had heard "some uglyrumors" that he (Robinson) was "trying to bring the unionin," and that he (Kent) would not "put up with it" and"won't have it." Robinson also testified that Kent told himthat he would replace him that night. Robinson had beenscheduled to work on the evening of January 5 starting atapproximately 9 p.m.Green testified that Kent called him at his home about 10p m., on the same day and told him that he was certain thathe (Green) "was the instigator of the union activity," andthat "it didn't look like" he liked his job, that he was notdoing his job, and that he had "better come on out and pickup" his check. In addition, Green testified that Kent statedto him that "Robinson was the other instigator and he hadalready been fired," and that Robinson was not "perform-ing his duties" and was "an agitator."Kent testified on direct examination to his telephone con-versations with Green and Robinson on January 5 and hisreasons for discharging them.Kent testified that he had anumber of complaints about Robinson's not doing his job KENTBROTHERSTRANSPORTATION CO.55properly, that he had warned Robinson about it, and thatRalhph Dines, Respondent's foremanin charge of the beethaul, had also warned Robinson.5 Kent further testified asfollows:A. On the same evening, I had called Mr. Green, andI told Mr. Green basically the same thing-TRIAL EXAMINER The same evening? I dont knowwhat you mean by "the same evening."A. This same evening that I had called Mr. Rob-mson. Pardon me, sir-which was January 5th, I think.I tald Mr. Green that the same thing was true in hiscase.6I said,"I want to talk to you in the morning." Isaid, "I'm not going to put you on a truck tonight. Iwant to talk to you inthe morning,or else you canbring yourtime in the morning,whichever one youwant to do, but Iam going totalk to you before yougo back to work."Q. This was on January 5th?A. This was on January 5th. Mr. Greens said, "I'll beout in the morning," and he didn't show up in themorning.Instead Ihad a phone call.It isnoted that Kent's above testimony as to his conversa-tions with Robinson and Green bears little similarity to theirtestimony. It is not clear from Kent's testimony on directexamination just what he claims was the substance of hisconversation with Robinson except that it might be inferredtherefrom that he stated to Robinson that he was dissat-isfiedwith his work performance. It appears that by histestimony with respect to his conversation with Green thatKent intended to indicate that he did not discharge him, butmerely told him that he wanted to speak to him before hewent to work.' There is no categorical denial in Kent'stestimony, on direct examination, of the testimony of Greenand Robinson, but merelyan omissionof any referencethereto. It is noted that Kent's testimony does not indicatethat his version of the conversations was intended to be arepresentation of the complete conversations. In any event,on cross-examination,Kent testified as follows to histelephone conversation on January 5 with Robinson:A. I told him that it had come to my attention againthat he had been stopped with his truck at times whenhe wasn't authorized to be stopped with it. He had beencarrying onb.s. sessionswith several of the guys, andtying them and their trucks up,several times. I said, "Iknow what you're talking about, but that's neither herenor there. I don't care what you're talking about. You'-re spending too much time talking. You've beenwarned about this severaltimes,Ed. You can bringyour time out, and I'll make your check out tomorrow.Q.Did you mention what he had been talkingabout?-To him?A.-I probably mentioned it.Q. Did you state any words to the effect that-youare out there talking to employees and instigating Un-ion activity? Anything along those lines?A.-This may have been mentioned. What I toldhim was that he was instigating activity, he was doingall sorts of things on company time when he should beworking.,Q.Where did you hear that he had been instigatingany of this Union activity?A. Uh-There was two or three of the dnvers toldme.5This testimony was not contradicted and is,therefore,credited6Apparently that he had received complaints about Green'swork.7 This is consistent with the position Respondent took in its counsel'sopening statement,but, as noted above,in its brief Respondent apparentlyconcedes that Green was discharged on January 5Q.Who were these drivers?A. -I'd-Do I have to mention their names?MR WESTON Yes.A. Leonard Arant mentioned it to me.-Uh-I'msure that Vernon Baker mentioned it to me-Uh-I'msurethat-uh-Well, I know Ello Jensen-Q. Didn't Ralph Dines mention it to you?A. Ralph Dines said he heard itQ. Heard what?A. That he was doing this.Q. Doing what?A. Talking. Spent a lot of time talking.Q. About what?A. About the Union. Anything else. He was-Q. Ralph Dines told you that he was doing this?MR. WESTON Would you mind letting him finish hisanswer.Q. Pardon me. Did I interrupt you, Mr. Kent?A. Yes, I think so. He told me that he knew for a factthat Ed had been tying the truck up. He had heard thathe was stopping the other dnvers. He knew that he wasstopping other drivers. He had heard that he was stop-ping them getting them to sign Union pledge cards, andall this sort of thing.Based on the uncontradicted and credited testimony ofRobinson as to his conversation with Kent later in the eve-ning of January 5, set forth hereinbelow, the uncontradictedand credited testimony of Hill that he persuaded Kent toreinstate Robinson and Green, and the apparentconcessionof Respondent that the employees were discharged on Janu-ary 5, it is concluded that Kent did discharge them in thecourse of his conversations with them on January 5. Rob-inson and Green were impressive witnesses with respect tothe details of their conversations with Kent. Their versionsof their conversations with Kent are consistent with otherfacts found herein and with Kent's above testimony oncross-examination. Consequently, it is concluded that theabove testimony of Robinson and Green should be cred-ited.About 9 p.m., on the same night, January 5, Robinsonwent to Kent's office and asked him "just what this wholedeal is." According to Robinson's testimony, Kent told himthat he had it from "pretty reliable sources" that he hadbeen taking time off from his job to discussunion activitiesand was `trying to bring in the union." Robinson chal-lenged him to prove that he had not been doing his job andadmitted that he had discussed the Union with employeeswho questioned him about it. Robinson further testified thatKent stated that "he would not have the union in," thatthere was not enough money in the work he was doing.Robinson also testified that Kent said to him that if thequestion ever arose whether he had discharged him (Rob-inson) for union activity he (Kent) would deny it, that hewould state that his reason for discharging Robinson wasbecause he had not been performing his duties. Kent wasnot questioned with respect to the subject matter ofRobinson's above testimony and it is, therefore, uncontra-dicted and is credited.As stated hereinabove, the union representatives talked toKent in the afternoon of January 6 and persuaded him toreinstate Robinson and Green. Robinson testified that hehad previously arranged with Respondent for a few days offto take a trip to Oklahoma and that when he talked to Dosson the morning of January 6 he informed Doss that "ratherthan go back out there and go to work and work for a dayor two and have to take off for three or four, I think I'll justgo ahead now and leave and go get her and then come back,and Dewey [Doss] said that might be a pretty good idea."It appears that Respondent knew of Robinson's plan to go 56DECISIONSOF NATIONALLABOR RELATIONS BOARDto Oklahoma and that it made no effort at the time to notifyhim tocome backto work. At no time thereafter did Re-spondent attempt to recall Robinson.It appears that Doss informed Green on the evening ofJanuary 6 that he and Robinson would be reinstated andinstructed him to call Kent.Green called Kent and Kentstated that he would rehire the two "to haul beets" and toldhim that he would get in touch with him in the morning.Green received no call from Respondent until the eveningof January ^nd was instructed to report to work at 11:4p m., Janua7. By that time Respondent was hauling beetsProm the Scler dump.Green testified that he was supposed to give a ride toIdaho Falls to Patterson, the driver whom he relieved thatnight, but that Dines told Patterson to obtain a ride withanother driver, that "Kent doesn't want anyone talking withGreen." This occurred shortly after midnight of January 7.This testimony of Green is credited and it is inferred there-from that Kent was fearful that Green would proselytize hisother drivers.Following is a summary of testimony which was uncon-tradicted and is credited, which testimony relates to theallegations in the complaint of violations of Section 8(a) (1)of the Act and to the motivation of the discharges on Janu-ary 5 and the layoffs on or about January 8.William Egan, who was one of the Garrett drivers tempo-rarily hired by Respondent, testified as follows as to state-ments Kent made to him and other employees on January4:A. Well, when I walked in, Mr. Kent and Mr. Harrisand Mr. Baker were already talking, and I'd eitherfinished shift or was changing-getting some oil orsomething-anyway, I happened to be in the shop.And Mr. Kent made the statement that he didn't wantno union out at his place and that there were ways totake care of it,or something to that nature, that hecould take care of it personally, you'd never knowwhere it came from.Q. (By Mr. Davis) Did he tell you how he was-whatthis was precisely, taking care of?A. Well, I can t remember his exact words on it, no.Q. During this conversation with Mr. Kent, did hestate at that time what action he might take if a labororganization represented his employees?A.Mr. Kent said that his organization wouldn'tstand-that wages and one thing wouldn't stand a un-ion shop over there and that he just wouldn't-theywouldn t have one. He stated he would prefer to sell histrucks and lease his hauls.Egan further testified that on January 4 or 5 8 Dines toldhim that Green had been fired and that assoon asRobinsoncame to work he would also be fired. Egan further testifiedas follows:A. He said that he had found the one agitator andthat they would catch the other one as soon as he gotin, or they was looking for the other one; and I saidwho would that be. And he said, well, we figured it'sEd Robinson-or this as near as I can remember theconversation.J.B.McCallister,also alaid-off Garrett driver, testifiedthat on January 6 he saw Green at the Schiller dump andGreen asked him to sign a union authorization card whichhe did. After he returned to his truck, one of the drivers, whoDines later told him was named Jensen,came over andspoke to him. His testimonyas to statementsmade by Jen-sen is as follows:But at this time Mr. Jensen spoke to me and, in fact,he crawled up on the outside of the truck-it's one ofthese cab-over trucks-and he was standing on thestep,and he told me he didn'twant me talking to Mr.Green.And he said he didn't want any of us Garrettdrivers causing any trouble around there,and he saidthat he'd worked for Gilbert Kent before I ever camethere and he'd be working there after I was gone, andthat if I didn't like it,why didn't I just quit.And I didn'tknow the man, and I didn't knows name,and I askedhim to get off the truck, which he did.He further testified that later in the day at the PleasantValley dump he saw Dines talking to the driver namedJensen9and then Dines came over to his truck and got inwith him;that Dines asked him if he had heard of any unionactivity and he said that he had;that he had talked to Greenin Idaho Falls; that Dines asked him if he had signed aunion authorization card;that he said he had signed one;that Dines stated that"we" do not want a union in KentBrothers; that he asked Dines who the driver (Jensen) wasand that Dines told him his name and informedhim that hewas a driver who had been with Respondent a long time.McCallister further testified as follows:A. I asked Mr. Dines if he didn't think it was foolishto terminate Mr. Green and Mr.Robinson for unionactivity and he said we're not going to say that theywere terminated for that.Q. What did he say they were terminated for, if hedid, in fact?A. He didn't say what they were going to be termi-nated for; he said we are not-we're going to say theywere not terminated for this.In addition McCallister testified that about 4 hours laterhe had a conversation with Kent.His testimony with respectthereto is as follows:A. Mr. Kent asked me if I had signed a authorizationcard for the union,and I said I had,and he explainedto me that he wouldn't have-he didn't want a union.He explained to me,not in monetary terms but in theterms that I had to realize his position;the union wouldcost him too much money and he wouldn't have it. Andin the course of this conversation, he stated he wouldshut the doors before he had a union.K. C. Henry,who was hired around the first of November1969 to haul beets, testified that in the early part of January1970 in a conversation with Kent he told Kent that he hadsigned a union authorization card and that Kent said thathe could not afford a union and that before he would havehis employees represented by a union"he'd lock up the shopand shut her down."Henry further testified to the conversation he had withDines, some time prior to January 8,as follows:A. He said that me and some of the other guys oughtto get together and kick the shit out of Dick Green andRobinson for causing all the trouble that it was about,and I said, well-Q. (By Mr.Davis)That what was about?A. That's what I asked him, I said, "What trouble?"I just assumed that when all of us guys signed thesecards that there was going to be a discussion amonggentlemen.Q. Andwhat did you-what did he say after yousaid,"What trouble"?A. Well,he says-he says,"I think there's going tot It appears that this must have occurred on January 5, the day that Green9It is noted that Kent testified that Jensen was one of the drivers who toldand Robinson were discharged.hun about Robinson's union activities. KENTBROTHERSTRANSPORTATION CO.57be some heads roll about this, and,"he says, "1 don'twant to see you go."I said,"Me either,especiallZ me.I don'twant to go no place.I'm doing all right.'Q. Your saying this now or-A. Yeah,I told this to Dines.And he said, "Well,"he says, "something ought to be done to fix them guysup," he says, "cause they're causing you a lot of trou-ble." I said,"Do you mean me because I'm union,too?" And he said,"I guess that's the way it stands."And about that time,why he left.He helped me fuel upand-but I got all checked out, and I left.VirgilHarris,who was also a Garrett driver hired byRespondent to haul beets, testified that on January 4 or 5he had a conversation with Kent in the presence of severalother employees.Kent asked him if he had signed a unionauthorization card and he informed Kent that he had andthat he was a member of the Union,and Kent left for a shortwhile and then came back and stated"I can't stand it. I'llhave to close my doors.I can't stand to pay these wages."He further testified as follows:A. Well,he was upset, and he says, I'll tell you what,I can't stand it. He says, I'll tear the back of a man'shead off if I find out who's instigating this union prob-lem. And I says,Oh, Gib,you know,-Harris was one of the employees who was laid off on Janu-ary 8(at or about 3 p.m.).-He testified that the next morningwhen he went to get his check Dines stated to him "if youguys would square that Dick Green away and that Ed Rob-inson...you could still have a job." (It is noted that Kenttestified that he would be willin to rehire the employeeswhom he laid off or discharged g(on a job available basis)except Green and Robinson,that he would not be willingto rehire either of them.)Darwin Blair,who was employed by Kent for almost 3years except for summers and voluntarily terminated hisemployment on January 18, 1970,testified that, on January6,Dines asked him what he thought about the Union towhich he made a noncommittal reply.Blair further testifiedthat on January 14 he had a conversation with Kent aboutthe Union in which Kent told him he did not "believe itcould work in his operation."He also testified as follows toKent's further statement:THE WrrNAnd that he wouldn't havt it in there,that he'd sell his trucks firts; and that he didn't under-stand how come we wanted to go behind his back tobe represented by the union.He also testified that on January 16, in another conversationwith Kent about the Union,Kent stated that "he couldn'tmake it work,he'd sell all his trucks and keep his contractsand haul with leased trucks."He further testified that onJanuary 16 Kent asked him if he had signed an authoriza-tion card and,when he stated that he-had, Kent replied"well, only three or four of you guys have signed authoriza-tion cards."Blair was asked whether Kent stated at thattime what action he would take if the employees chose tobe represented by a union,and in response thereto Blairtestified as follows:A. He just said that he could tie this up in courts orwhatever for two or three years, that he could keep theunion out for two or three years.During the month of January a petition was circulatedamong the employees for their signatures indicating thatthey did not wish to be represented by a union.The onlytestimony in the record regarding Respondent's action withregard to the circulation of the petition is the testimony ofJohn Wegner who, at the time lie testified,had been em-ployed by the Respondent for 4 years.Wegner testified thathe signed the petition but that some time before he signeditDines jumped up on the side of his truck and told him"there was a petition going around that we didn't need theUnion" and that he should sign it."It appears that thisoccurred in the first week of JanuaryAs stated hereinabove,all of the foregoing summarizedtestimonywas uncontradicted and is credited.It is alleged in the complaint as follows:"On or aboutJanuary 8, 1970,Respondent laid off its employees LeonardArant,Vernon Baker, Joe Boos, William Egan,RichardGreen,V. R. Harris,Myron Henderson,K. C. Henry, andJ.B.McCallister,and at all times since has failed and re-fused to reinstate said employees to their former or substan-tially equivalent positions,because of its knowledge orbelief that said employees were members of, sympathetic to,or acting on behalf of the Union."In his opening statement counsel for the Respondent stat-ed that it was Respondent's position that Green voluntarilyquit when he walked off the job on January 7 and that theother men whose names are set forth in the above allegationhad been hired to do aparticular job,that of hauling beets,and that the job was finished and the work had ceased and,therefore,theirjobs ceased to exist.Green testified that he reported for work shortly beforemidnight on January 7,10 that he was supposed to make fourtrips on his shift,that after two trips he needed fuel, that thefuel tank at the Schiller dump was empty, that he waited for45 minutes for fuel, and that, at approximately 7:45 a.m., onJanuary 8 he got into his car and drove to Pocatello to calkwith the"union people."When he arrived at the union hallhe found several employees there who said they had beenlaid off during the night.Kent testified that he called Greenin the evening of January 8 and his testimony with respectto the call is as follows:Q. What was the purpose of your call?A. To tell him that we were going to cut down on thebeets that we were hauling, and I was goingto takeadvantage of that time to work on some of the trucksthat needed work badly.Iwas going to use the partic-ular truck that he was driving to haul potatoes with-and that I wouldn't need him anymore.Q. Did you mention at that time any other reason forhim not being needed?A. No. I didn t.Considerable testimony was introduced as to whether ornot the fuel tank at the Schiller dump was dry, as to whetherGreen needed fuel, as to whether he could have obtainedfuel some place else,and as to other matters relating to hisleaving the truck at the Schiller dump.It appears from bothGreen s and Kent's testimony that the matter of Green'sleaving the truck at the Schiller dump was never mentionedto Green.Rather,he was told he would not be needed anymore because his truck required overhauling and that Re-spondent was cutting down on the amount of beets it wouldbe hauling (which was what was also told to the other menwho were laid off on or about January 8). Consequently, itis concluded that Respondent did not consider that Greenhad voluntarily quit but that it laid him off for the samereason or reasons that it laid off the other men at or aboutthe same time.Boos was notified that he was laid off on the eveningofJanuary 8. McCallister had been told to report to the Schil-ler dump at 4p.m.,on January 8, after concluding his shifttime at midnight on January T. and was called at some timeprior to4 p.m. on January 8 and told not to report. Henry10As found heremabove,he was reinstated at that time after having beendischargedon January 5. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDwas laid off in the evenin of January 8. Harris was notifiedabout thelayoff at aboutp.m., on January 8. As indicatedabove,Green was notified in the evening ofJanuary 8. Therecord does not disclose when the other four were notified.Kent,in denying that the termination of the employees onor about January 8 had anything to do with the fact thattheybelonged to the Union,testified as follows:A. I was sure they belonged to- the Union. I meanI-Most of them were working for Garrett's,and it'scommon knowledge that Garrett operates with a Un-ion contract.-1-Mr.Green had told Garrett operateswith a Union contract.-I-Mr. Green had told me atone time that he belonged to the Union. The Union hadnothing to do with it, because I knew they were Unionwhen they came to work there.Q. Do you still have Union men working out therefor you?A. Yes, sir.Q. If you were to make another agreement to haulbeets,would you call these men back that were laid off?A. Most of them.-Yes, sir.Q. What do you mean by "most of them"?A. There's two out of the ten in question that Iwouldn't call back.Q. And what two is that?A. One of them is Ed Robinson.I discharged him forjust cause.The other one is Richard Green.Q. Was he discharged for just cause?A. He was discharged at the same time the otherfellowswere,but-before that time,he had beenwarned about spending a lot of time with the truck andother things-stopping the truck when it shouldn'thave been stopped, and-(The last portion of Kent's above-quoted testimony furtherdemonstrates the appropriateness of the above-stated con-clusion that Respondent did not consider that Green hadvoluntarily quit.)It appears that some of the men had been laid off by themorning of January 8. Hill testified that he called Kent onthe morning of January 8 after several of Respondent'semployees stated to him that they had been laid off. Histestimony with respect to the conversation with Kent is asfollows:A. Yes,I telephoned Mr. Kent to ask him why, num-ber one, that he had brought in other trucks to haul hisbeets thereby laying off these people.His answer to mewas that he had to put those trucks in the shop forrepairs, and that he had beets to haul to fill his quotaat the U & I Sugar Company,and he had to get othertrucks from around the area to do this.Q.Where did you receive the information he hadleased trucks?A. From the drivers that morning that they had sawthat-and this was verifiedby Mr.Kent in my tele-phone conversation with him the morning of Januarythethe 8th.Q. On the morningof Januarythe 8th then he didacknowledge that at that time he was using leasedtrucks?A. Yes.The above testimony of Hill is uncontradicted and is cred-ited.Henry testified that,when he was laid off on the eveningof January8,Kent told him that he was laying hull off fora little while,that he was going to do some work on histruck,and that he was going to lease some trucks.When heasked Kent if he could be put into one of the leased trucks,Kent told him that he could not, "that they brought theirown people."Henry further testified that at that time he sawsome leased trucks at the plant which arrived while he wastalking with Kent.Henry s above testimony is credited.Kent testified that,on January 7 about 11 a.m., Respon-dent was finished with transporting beets from PleasantValley and that afternoon started transporting beets fromSchiller;that the round trip from Pleasant Valley wasaround 170 miles and the round trip from Schiller was alittle over 100 miles.Therefore,it is apparent that, becauseof the shorter haul, a larger amount of beets could be trans-ported from Schiller thanfrom Pleasant Valley with thesame number of trucks.Kent testified that in the evening ofJanuary 7 he received a call from U & I that they were goingto get too much tonnage from Schiller and that they thoughtthey wanted to keep the tonnage down to about the samelevel as had been hauled from Pleasant Valley and he toldthem that he would cut it down.His testimony continues asfollows:A. I very definitely needed some work done on sometrucks.I took advantage of the situation.I took thetrucks off,and started having some work done on someof my trucks. He also told me that-uh-to keep itopen.That he might change,but he didn't think thathe would.And I didn't know whether he was going tochange it or whether he wasn't.-He then called me-Q. Before you get into that What did you do thenwhen he told you this? Did you cut down your crew?A. Yes, I cut down my crew. I took off about 5 or6 trucks.I don't remember for sure at this time. AndI laid-as I remember it-nine men off that day.Q. Did they have less seniority than any of those thatstayed on?A. Yes,I'm sure they did.Q. Are those the men that are mentioned in thisComplaint?A. Yes.Q. Now,what happened next?A. Uh-Well, almost-Oh, probably some time thenext day, Mr.Benscoter called me again,and said weneeded to pick it up to around 1800 tons a day, orsomewhere thereabouts,and I put on-Q. In other words, he gave you instructions first tocut it d^ppwn,and then later on, he told you to put it backup againA. Right.Q. Now,during this interim,did you hire some inde-pendent contract to haul your beets?A. Yes.At that time,I hired-three trucks.Q. Whose trucks were they?A. I hired one of Harvey Thornton's that day.I hiredone from Darrell Winmill,which is D & B Trucking,and I hired one from Irving Yonke.-At a later date,Ihired some more,after I talked to Mr. Benscoteragain.Q. Now, was it more economical for you to do thatthan to hire these other men back?A. Very definitely.If it hadn't have been,Iwouldn'thave hired them.Q. Explain to us how it was more economical.A. Well, from this particular pile, even thought it isa lesser mileage,the rate is enough lower that by usingallmy own trucks, paying all the expenses that youincur in these things and everything. r -There was noway that I was even breaking even on the job, really,and by hiring other trucks.-I rented all these othertrucks, trailers-I rented trailers to them.I'd charge---Q. You mean you rented your own trailers to them?A. That's right.Um-hum. KENT BROTHERS TRANSPORTATION CO.59Q. And they paid you rental on them.A. They paid me rentals' on the trailers.I chargedthem for loadingg.By doing this, I can figure a profitinto the loading.knew what it was costing me. I couldfigure a profit into it. I know what it costs me to runa trailer.I can figure a profit into them, when I rentthem. But there wasn'tany profit in-I mean; it's-There just wasn't as much money in running my. owntrucks on the job as there would be in hiring othertrucks.It appears from a study of the above outlined and quotedtestimony of Kent that he advanced as his reason for layingoff the drivers on January 8 the fact that he had been toldto cut down on the tonnage and,therefore, would not needsome of the trucks and drivers and could have trucks serv-iced.It appears from Hill's' credited testimony that on themorning of January 8 Kent admitted to him he had alreadyleased trucks or planned to lease them. At least five of thedrivers were not laid off until the afternoon or evening ofthat day.That Kent had already arranged to lease trucksbefore he finished laying off the drivers is confirmed byHenry's credited testimony that he saw,two leased trucksarrive at Respondent's premises in the evening of January8 at the time he was notified.that he was being laid off.According to Kent's testimony,he was not notified to in-crease the tonnage until January 9. Thus,it appears that notonly was he leasing trucks while laying ' off the drivers, butalso he started to lease them before he had been told toincrease the tonnage.Kent testified that it was more profitable to lease trucksthan to have continued operating his own trucks for theremainder of the beet haul. Aside from the fact that thiscontention was not substantiated,it is the opinion of theTrial Examiner that said contention,even if it were valid,is immaterial to the issue of the motive for the layoffs andcannot be considered more than a mere afterthought:ConcludingFindingsBased upon the credited testimony and findings of factset forth hereinabove, the following conclusions are madewith respect to the conduct of Respondent:.1. In the afternoon of January-5, 1970, Kent unlawfullyinterrogated Green as to his union activity, threatened toclose down his plant rather than have the Union. representhis employees, and threatened physical violence against theinstigator of union activity among the drivers. Each of saidacts constitutes an individual violation of Section 8(a) (1) ofthe Act.2.On January 5 at or about 5:30 p.m., Kent dischargedRobinson in violation of Section 8(a) (3) and (1) of the Act.-3.About 10 p.m. on January 5, Kent, discharged Greenin violation of. Section 8(a) (3) and (1) of the Act and bystating to Green that he had fired Robinson, "the otherinstigator," Respondent also violated Section 8(a) (1) of theAct.4.On January 4, Kent stated to Egan and other employ-ees that he could not stand union wages and that rather thanhis trucks and lease his hauls. It is found that this conductconstitutes a threat of reprisal for union activity in violationof Section8(a) (1) of the Act.115.On January 5, Dines told Egan that Green had beenfired and that Robinson would also be fired because theywere agitators (ostensibly on behalf of the Union). It isi 1The conclusion that this threats found hereinbelow are violative of Seciionfound'that this conduct constituted an implied threat todischarge employees who are active on behalf of the Unionin violation of Section 8(a)(1) of the Act:6On January 6, Dines asked McCallister about the un-ion activity of his fellow employees and his own unionactivity which conduct constituted unlawful interrogationwithin the meaning of Section 8(a)(1) of. the Act.7.Also on January 7,Kent asked McCallister if he hadsigned an authorization card. This constituted unlawful in-terrogation within the meaning of Section 8(a)(l) of the Act.Also, at the same time,Kent stated to McCallister that hewould shut the doors before he would have a union, that theunion:would cost him too much money.Said-statementsconstituted an unlawful threat in violation of Section 8(a)(1)of the Act.8.In the early part of^ January 1970, Kent told Henrythat he could not-afford a union and before he would havehis employees represented ,by a union he would shut downhis plant which constituted a threat in violation of Section8(a)(1) of the Act.'9.Shortly-prior to January 8,'Dines told Henry that heand- some of the other drivers should beat up Green andRobinson for "causing all the trouble,"ostensibly referringto their union activity,and threatened that he(Henry) andother employees would lose their jobs because of the unionactivity.This conduct was violative of Section 8(a)(1) of theAct.10.On January4 or 5,Kent asked Harris in the pres-ence of several other employees if he had signed a unionauthorization card which constituted unlawful interroga-tion within the meaning of Section 8(a)(1) of the Act.,11. -A short while later, Kent stated to Harris that hecould not stand to pay union wages, that he would have toclose his doors,and that he would "tear the back of a man'shead off"who was responsible for instigating the "problem"with the Union. The. foregoing conduct constitutes threatsof reprisal for union activity in violation of Section 8(a)(1)of the Act.12.On January 8, Dines stated to Harris "if you guyswould square that Dick Green away and that Ed Robinson.you could still have a job. It is evident that by thisstatement Dines intended to' convey the message that Respondent would not retain in its employ drivers who. en=gagedin union activity and that such activity on the part ofGreen and Robinson endangered the jobs of other drivers.It is concluded that this conduct constituted a violation ofSecion 8(a)(a)of the Act. - '13.On January 6, Dines askedBlairwhat he thoughtabout the Union which conduct constituted unlawful inter-rogation in violation of Section 8(a)(1) of the Act.14.On January 14 and 16, Kent stated to Blair in effectthat he could not afford a union and that rather than havea union represent his employees he would sell his trucks andhaul with leased trucks which conduct constituted threats ofreprisal in violation of Section 8(a)(1) of the Act.15.On7anuary 16, Kent asked Blair if he had signed aunion authorization card which conduct constituted ' unlaw-ful interrogation. in violation of Section 8(a)(1) of the Act.16.Also on January 1,6, in responseto Blair'squestionsented, by a union, Kent stated. that he could keep the 'un-ion out for two or three years" by tying the matter up incourts. This constituted a threat to refuse to bargain in good.faith with the union selected by his employees in violationof Section 8(a)(1) of the Act. Although this conduct is notspecifically alleged in - the cofnplaint, it is deemed to besufficiently related to the allegations therein to permit thisS(a)(1) of the Act is based onN.L.R.B.v.Gissel PackingCo—395 U. S. 575.finding. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARD17.It isalleged in the complaint that the Respondentunlawfullyassisted in the circulation of an antiunion peti-tion. The only evidencein supportof the allegation is thecredited testimony of Wegner that Dinestold him the peti-tion wasbeIing circulated and that he shouldsignit.Despitethe fact thatthisis theonly incidentin therecord of suchconduct,in view of the foregoing findingsof violations ofSection 8(axl) and(3) of the Act whichoccurredvirtuallycontemporaneously,it isconcluded thatDinesconductconstituted restraint,coercion,and interferencewithin themeaning of Section 8(axl) of the Act.18. Based on the creditedtestimony with respect to thelayoffs andthe concludingfindingshereinabove,it is con-cluded thatKentlaid off the drivers on January8 in orderto get ridof known union men who he knew, or believed,were infectingthe otheremployees with a desireto have theUnion represent them.It is evident thatRespondent had astrong union animus and,on a numberof occasions, statedthat hecould use thedevice ofleasing trucks to offset union-ization of his drivers.It isnoted that 7 of the 10 drivers whowere dischargedor laid off on January 5 and 8 were Garrettdrivers andthat itis found hereinabovethatKent com-plained thathe had no trouble with hisemployees wantinga union untilthe Garrettdriverscame to work for him. itis also notedthat Kentadmitted that he wasaware of thefact that all of the said 10 driverswere members of theUnion. Furthermore, Kent's explanation that he.laid off thedrivers because of the decrease in tonnage requrements, inface of the finding that he was planningor had alreadyleased trucks while he waslaying them off, is found to havebeen merelya pretext. Consequently, it is concluded thatthe layoffson or about January8 of the ninedrivers, asstated in the complaint,were discriminatorilymotivated inviolation of Section 8(aX3) and (1) of the Act.N THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe unfair labor practicesof theRespondent,set forth insection III,above, occurring in connectionwithits opera-tions set forth in section I, above,havea close,intimate, andsubstantialrelation totrade, traffic, and commerce amongthe several States,and tend tolead to labor disputesburden-ing and obstructing commerce and the freeflow thereof.V THE REMEDYIt will be recommended that the Respondentbe orderedto cease and desist from engaging in the unfairlabor prac-tices found herein and take certain affirmative action, asprovided in the Recommended Order below, designed toeffectuate the policiesof the Act.It having been foundthatRespondent discriminatorilydischarged Richard B. Greenon January. 5, 1970,reinstatedhim on January7, 1970,and then again discriminatorilydischarged him on January 8, 1970,itwill be recommendedthatRespondent be ordered to make him whole for any lossof payhe suffered during the period when he was firstIt having been found that Leonard Arant,Vernon Baker,Joe Boos, William Egan,V. R. Harris,Myron Henderson,K. C. Henry,and J.B.McCallister were discriminatorilylaid off or terminated on or about January 8,1970, it willbe recommended that said employees be made whole forany loss of pay suffered by them during the period betweentheir layoffs and January 24, 1970, the end of the beet-hauling season.13The Trial Examiner concludes that all of the above-named 10 employees were hired only temporarily for theduration of the beet-hauling season and,therefore,will notrecommend reinstatement of any of the above-named em-ployees,as requestedby the GeneralCounsel Inasmuch asthe Trial Examiner is of the opinion that the record will notsupport a finding that the employment of any of the above-named employees would have continued beyond the end ofthe beet-hauling season on January 24, 1970,he has notrecommended backpay for them after said date.The afore-said em loyees shall be made whole in the manner set forthin F.W. Woolworth Company,90 NLRB 289, 291-293, andIsis Plumbing & Heating Co.,138 NLRB 716.In view of Kent's statement in the record that he wouldbe willing to rehire(on a job available basis)all of theaforementioned employees except Richard B. Green andEdward L.Robinson,itwill be further recommended thathe be ordered to rehire anyof said employees upon applica-tion if a job is available for them.Upon the basis of the foregoing findings of fact and uponthe entire record of the case,Imake the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section26) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent interfered with,restrained,and coercedits employees in violation of Section 8(a)(1) of the Act bythe following conduct:(a) Unlawully interrogatingemployees as to their unionactivity or union activity of fellow employees.(b) Threatening to close its plant or to subcontract itshauling operations in the event the employees elected tohave the Union represent them.(c) Threatening to discharge employees if they engage inunion activity or if their fellow employees do not cease toengage in union activityty.(d) Threatening bodily injury to employees responsiblefor union activity or recommending to their fellow employ-ees that they inflict bodily injury upon employees who en-g e in such acti vity.(e) Stating to employees or implying that fellow employ-ees have been discharged for union activity.(f) Threatening to refuse to bargain in good faith with theUnion should the employees elect to have it serve as theirbar aining representative.(g)Unlawfully assisting in the circulation amongits em-ployees of a petition expressing popposition to the-Union.4.Respondent violated Sectiono8(ax3) and (1) of the Actdischarged and subsequent)y reinstated and for the furtherperiod between his second dischargeon January 8 throughIt is noted that Robinson took a trip to Oklahoma during the aforesaidthe end ofthe beet-hauling seasonon January 24, 1970.period and, therefore,the time in which he was absent on said trip shouldIt havingbeen found thatRespondent discriminatorilybe excluded in the computation of the amount due him.discharged-Edward L.Robinsonon January 5, 1970, it will13 It is noted that on January 18 Respondent attempted to recall Henry,be recommendedthatRespondentbe ordered to make saidbut he was ill and could not report to work for several days; that later, whenwholefor anyofhe sufferedfor thehe reported to Respondent that he had recovered, he was told that he wouldemployeeypaybe calledwhen needed;and that apparently he was never called.His inter-pefrom his dischargeuntil the end of the beet-haulingvenutg period of illness should be taken into account in computing hisseasonon January 24, 1970.12backpay KENT BROTHERSTRANSPORTATION CO.61by discriminatorilydischarging Richard B.Green and Ed-ward L. Robinson on January 5, 1970.5.Respondent violated Section 8(a)(3) and(1) of the Actby discriminatorilylaying off or terminatingLeonard Ar-ant, VernonBaker,Joe Boos,WilliamEgan,Richard B.Green,V. R. Harris, MyronHenderson,K. C. Henry, andJ.B.McCallister on or about January 8, 1970.steps shallbe taken byRespondent to insure that said no-tices are not altered, defaced, or covered byany other mate-rial. In addition,copies of said noticesigned by GilbertKent shallbe mailed byit to theabove-named employees.(e) Notify theRegional Director for Region 19, in writin ,within 20 daysfrom the receipt of thisTrial ExaminesDecision,whatsteps Respondent has takento comply here-with .15RECOMMENDED ORDERPursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, and upon the foregoing findings offact and conclusions of law, and the entire record in thisproceeding,it is ordered that Kent Brothers TransportationCo., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Unlawfullyinterrogatingemployees as to their unionactivity or union activity of fellow employees.(b) Threatening to close its plant or to subcontract itshauling operations in the event the employees elect to havethe Union, oranyother labor organization, represent them.(c) Threatening to discharge employees if they engage inunion activity, or if their fellow employees do not cease toen age in unionactivity.(d) Threatening bodily injury to employees responsiblefor union activity and recommending to their fellow em-ployees that they inflict bodily injury upon employees whoenein such activity.rStatingor implying that an employee has been dis-charged for unionactivity.(f) Threatening to refuse to bargain in good faith with theUnion, or any other labor organization, should the employ-ees elect to have it serve as their bargaining representative.(g)Unlawfully assisting in the circulation among its em-ployees of a petition expressing opposition to the Union, orany other labor organization.(h)Discouraging membership in Local Union No. 983,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Independent, or anyother labor organization of its employees, by discriminatingagainst them in regard to hire and tenure of employment orany term or condition of employment.(i) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a)Make Leonard Arant, Vernon Baker, Joe Boos, Wil-liam Egan, Richard B. Green, V. R. Harris, Myron Hender-son,K. C. Henry, J. B. McCallister, and Edward L.Robinson whole for any loss of pay suffered by them byreason of the discriminatory terminations of their employ-ment in the manner set forth in the section hereinaboveentitled "The Remedy."(b) Employ any of the above-named individuals uponapplication if jobs are available for them.(pc)Uponrequest,make available to the Board or itsagents,for examination and copying, all payroll and otherrecords containing information concerning Respondent'sbackpay obligation under this Recommended Order.(d) Post at its place of business in American Falls, Idaho,copies of the attached notice marked "Appendix."14 Copiesof said notice, on forms furnished by the Regional Directorfor Region 19, after being duly signed by Gilbert Kent, shallbe posted by Respondent immediately upon receipt thereofand maintainedby it for a period of 60 consecutive daysthereafter,in conspicuous places,including all places wherenotices to employees are customarily posted. Reasonable14 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations,and Recommended Order herein shall, asprovided in Section 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes.In the event that the Board'sOrder is enforced by a Judgment of a United States Court of Appeals, thewords in the notice reading"Posted by Order of the National Labor Rela-tions Board"shall be changed to read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."15 In the event that the Recommended Order is adopted by the Board, thisprovision shall be modified to read:"Notify said Regional Director, inwasting,within 10 days from the date of this Order,what steps the Respon-dent has taken to comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfully interrogate employees as totheir union activity or union activity of fellow employ-ees.WE WILL NOT threaten to close our plant or to subcon-tract our hauling operations in the event the employeeselect to have Local Union No. 983,InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America,Independent,or any oth-er labor organization, represent them.WE WILL NOT threaten to discharge employees if theyengage in union activity or if their fellow employees donot cease to engage in union activity.WE WILL NOT threaten bodily injury to employees re-sponsible for union activity or recommend to their fel-low employees that they inflict bodily injury uponemployees engaged in such activity.WE WILL NOT state to an employee,or imply, that afellow employee has been discharged for union activi-ty.WE WILL NOT threaten to refuse to bargain in goodfaith with the Union, or any other labor organization,should the employees elect to have it serve as theirbar aining representative.E WILL NOT unlawfully assist in the circulationamong our employees of a petition expressing opposi-tion to the Union, or any other labor organization.WE WILL NOT discourage membership in Local UnionNo. 983,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Independent, or any other labor organization of ouremployees,by discriminating against them in regard tohire and tenure of employment or any term or condi-tion of employment.WE WILL NOT in any other manner interfere with, re-strain,or coerce employees in the exercise of theirrights under Section 7 of the Act. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make Leonard Arant, Vernon Baker, JoeBoos,William Egan, Richard B. Green, V. R. Harris,Myron Henderson, K. C. Henry, J. B. McCallister, andEdward L. Robinson whole for any loss of pay sufferedb them by reason of the discriminatory terminationsof their employment.WE WILL employ any of the above-named individualsupon application if jobs are available for them.DatedByKENTBROTHERSTRANSPORTATION CO(Employer)(Representative)(Title)This is an official notice and must not to be defaced byan one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, Re-public Building, 10th Floor, 1511 Third Avenue, Seattle,Washington 98101, Telephone 583-4532.